 Case 3:19-cv-02220-G-BN Document 16 Filed 04/14/20         Page 1 of 3 PageID 99



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


TIMOTEO JIMENEZ CARVAJAL,                 )
(TDCJ No. 1554858),                       )
                                          )
             Petitioner,                  )
                                          )         CIVIL ACTION NO.
V.                                        )
                                          )         3:19-CV-2220-G
LORIE DAVIS, Director                     )
Texas Department of Criminal Justice      )
Correctional Institutions Division,       )
                                          )
             Respondent.                  )


          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
        JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and

                                         -1-
 Case 3:19-cv-02220-G-BN Document 16 Filed 04/14/20                 Page 2 of 3 PageID 100



28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts

and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation filed in this case in support of its finding that the Petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it

debatable whether the petition states a valid claim of the denial of a constitutional right”

and “debatable whether [this Court] was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).1

       In the event that Petitioner will file a notice of appeal, he may proceed in forma

pauperis on appeal.




       1
       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final
order, the court may direct the parties to submit arguments on whether a certificate should
issue. If the court issues a certificate, the court must state the specific issue or issues that
satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
parties may not appeal the denial but may seek a certificate from the court of appeals under
Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the
time to appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
appeal an order entered under these rules. A timely notice of appeal must be filed even if the
district court issues a certificate of appealability.


                                               -2-
Case 3:19-cv-02220-G-BN Document 16 Filed 04/14/20   Page 3 of 3 PageID 101



      SO ORDERED.

April 14, 2020.

                                  ___________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
